Citation Nr: 1416724	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  12-20 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a compensable rating for gastroesophageal reflux disease (GERD) with esophagitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1989 to May 1998.  This matter is on appeal before the Board of Veterans' Appeals (Board) from an April 2011 rating determination of a Department of Veterans Affairs (VA) Regional Office (RO).  In January 2014, the Veteran testified before the undersigned and a transcript of this hearing is associated with the record.


FINDING OF FACT

The Veteran's GERD with esophagitis is manifested by epigastric distress and regurgitation.


CONCLUSION OF LAW

The criteria for an initial rating of 10 percent, and no more, for GERD with esophagitis have been met throughout the appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code (Code) 7346 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) requires VA to assist a claimant at the time he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the information and evidence necessary to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R.                  § 3.159(b)(1).

In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if:  1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

By letter dated May 2010, the Veteran was notified of the information and evidence necessary to substantiate his claim.  VA told the Veteran what information he needed to provide, and what information and evidence that VA would attempt to obtain.  It equally deserves mentioning that the RO issued that May 2010 VCAA notice letter prior to adjudicating the Veteran's claim in April 2011, the preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (Pelegrini II).

Applying the above analysis to the present case, the Veteran does not contend, nor does the evidence show, any notification deficiencies with respect to content that have resulted in prejudice.  See Shinseki v. Sanders / Simmons, 129 S. Ct. 1696   (2009) (reversing prior case law  imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

In this case, the record reflects that all pertinent available service treatment records (STRs) and all available post-service medical evidence identified by the Veteran have been obtained.  The Veteran has also been afforded VA examinations in December 2010 and February 2013.  The Board finds that the examinations were adequate to allow proper adjudication of the issue on appeal.  The examiners conducted complete examinations, recorded all findings considered relevant under the applicable diagnostic code, and considered the full history of the disability.  

Additionally, the Veteran was afforded the opportunity to give testimony before the undersigned.  At the January 2014 hearing, the undersigned identified the issue on appeal and discussed the Veteran's current complaints.  The undersigned sought to identify any pertinent evidence not currently associated with the record that might have been overlooked or was outstanding that might substantiate his claim.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and the Board can adjudicate the claim based on the current record.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

Legal Criteria, Factual Background, and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.                  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.
 
If two evaluations are potentially applicable, the higher one will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3.
 
The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).
 
Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Additionally, the Board notes that it has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Rather, the Board's analysis will focus specifically on the evidence pertinent to the claim, and what it shows, or fails to show, with respect to the claim.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran contends that his service-connected GERD with esophagitis is more severe than is reflected by the current noncompensable rating.

STRs note recurrent bright red blood per rectum (BRBPR).  In November 1996, the Veteran underwent a colonoscopy.  The impression was normal, other than internal hemorrhoids.  In November 1997, the provisional diagnosis was esophagitis, internal hemorrhoids, and increasing BRBPR.

A June 1999 private treatment record noted that the Veteran reported blood in his stool and reflux.  The assessment was GERD.  In June 2000 and February 2001, the assessment was GERD.  In July 2001, the assessment was esophagitis.  A November 2001 record noted the Veteran was being seen for a refill of Prilosec for his GERD.  An April 2004 record noted an impression of GERD and that the Veteran was not following his diet.  The doctor prescribed Nexium.  In May 2005, the diagnosis was acid reflux and he was advised to use Nexium.

On December 2010 VA examination, the Veteran reported being diagnosed with esophagitis since 1994.  He reported bloody stools and pain while going to the restroom and throat burns from indigestion.  He did not report dysphagia or indicate he had any other symptoms.  He further indicated that he has not received any type of treatment, and has never been hospitalized nor had surgery for such condition.  He stated that he watches his diet and takes over the counter medications, and reported that he does not experience any overall functional impairment from this condition.  An examination of the abdomen showed tenderness to palpation.  There were no findings of hepatomegaly, distension of the superficial veins, striae on the abdominal wall, an ostomy, ventral hernia, ascites, splenomegaly, or aortic aneurysm.  The examiner's findings were mild epigastric tenderness with no rebound or guarding.

VA treatment records dated in 2011, 2012 and 2013 note GERD as an active problem.  In August 2011, the Veteran was admitted to the hospital for gastroenteritis, nausea, and vomiting.  It was noted that his symptoms resolved while hospitalized.  He was advised to lose weight and follow a low fat diet.  A May 2012 record notes the Veteran takes omeprazole and is to avoid irritating foods.

In July 2012, the Veteran reported continuing to have blood in his stool and that his abdominal continues to be tender to touch.

On February 2013 VA examination, the Veteran reported current symptoms of tenderness in the middle of his stomach and defecating blood.  He reported that when he controls his diet, the issue goes away.  Symptoms shown on examination were infrequent episodes of epigastric distress, reflux, and sleep disturbance caused by esophageal reflux.  The examiner noted that the Veteran does not have an esophageal stricture, spasm of esophagus, or an acquired diverticulum of the esophagus.  The examiner stated that the Veteran's GERD does not impact his ability to work.

In January 2014, the Veteran testified that he takes medication and visits his doctor every nine months regarding his GERD.  He stated that he experiences "a subtle tenderness in [his] esophagus" every day, and that such pain shoots up to the left side of his arm and/or to his back.  Tr. at 3.  He also reported vomiting when he eats greasy or spicy foods.  He stated that he tries to control his diet.  Tr. at 6.

The Veteran is currently assigned a noncompensable rating for GERD with esophagitis pursuant to 38 C.F.R. § 4.114, Code 7346.  Under Code 7346, a 10 percent rating is warranted for a hiatal hernia with two or more of the symptoms for the 30 percent evaluation of less severity.  A 30 percent rating is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  Lastly, a 60 percent rating is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  Code 7346.

Following a review of the record, the Board finds that symptomatology associated with his service-connected GERD more nearly approximates a 10 percent disability rating.  In this regard, testimony and medical records demonstrate that throughout the appeal period the Veteran's GERD has been manifested by complaints of epigastric pain and occasional bloody stools and nausea/regurgitation accompanied by arm/shoulder pain.  A higher rating is not warranted, however, as the evidence does not show symptoms of dysphagia or pyrosis.  Notably, on December 2010 examination, the Veteran specifically denied dysphagia or other such symptomatology.

The Board acknowledges the Veteran's testimony and lay statements regarding the discomfort his service-connected GERD causes him.  However, the above evidence fails to show severe, or even considerable, impairment of health.  Rather, the Veteran's disability is predominantly associated with occasional symptoms, to include epigastric distress, bloody stools, and regurgitation, brought on by stress and is primarily controlled by diet and medication.  Such disability picture, as reported by the Veteran, is most consistent with the criteria for a 10 percent rating.  Furthermore, there is no competent evidence of any increase in the severity of his disability sufficient to warrant a higher rating during this appeal.  Thus, staged ratings are unnecessary.  See Fenderson, 12 Vet. App. at 126; see also Hart, 21 Vet. App. at 505.

In sum, the competent evidence reflects that the Veteran's GERD with esophagitis is manifested by symptomatology warranting a 10 percent rating, and no higher.  The Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the assignment of a rating higher than 10 percent for the reasons discussed above.  Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7. 

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b).  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  As set forth above, the Veteran has primarily identified symptoms to include abdominal pain/tenderness (epigastric distress), occasional vomiting (regurgitation), and blood in his stools.  Such symptomatology is contemplated by the rating criteria.  The Veteran has not identified any additional symptomatology not currently being compensated.  Therefore, the manifestations of his GERD are specifically contemplated by the schedular criteria, and those criteria are not inadequate.  Accordingly, referral of this case for extra-schedular consideration is not in order.

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009) , the Court held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The evidence does not show, nor does the Veteran suggest, that he is unemployed due to his GERD with esophagitis.  Notably, on December 2010 VA examination, the Veteran reported experiencing no functional impairment due to his disability.  On February 2013 examination, the examiner specifically stated that the Veteran's GERD does not impact his ability to work.  As there is no evidence of unemployability, the question of entitlement to a TDIU is not raised under Rice in this instance.


ORDER

A 10 percent initial rating for GERD with esophagitis is granted for the entire period of this appeal, subject to laws and regulations applicable to payment of VA monetary benefits.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


